DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Line 4 and line 5 of claim 1 recite, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending lines 4 and 5 of claim 1 to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 10 of claim 1 recites, in part, “according to pattern of each of the differential images” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --according to a pattern of each of the differential images-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 3 of claim 2 recites, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 5 and line 6 of claim 3 recite, in part, “each of the differential images” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending lines 5 and 6 of claim 3 to --each of the differential images which are annular shaped-- in order to maintain consistency with lines 3 - 4 of claim 3 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 1 of claim 4 recites, in part, “wherein width of” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --wherein a width of-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 3 of claim 4 recites, in part, “each of the wafers” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of wafers-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Lines 1 - 2 of claim 5 recite, in part, “each of the differential images” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --each of the differential images which are annular shaped-- in order to maintain consistency with lines 3 - 4 of claim 3 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 2, line 3 and line 4 of claim 7 recite, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending lines 2, 3 and 4 of claim 7 to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 3 - 4 of claim 7 recite, in part, “for each of the pixels, maximum pixel value” which appears to contain inconsistent claim terminology and/or a grammatical error. The Examiner suggests amending the claim to --for each of the plurality of pixels, a maximum pixel value-- in order to maintain consistency with line 2 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 2 and line 4 of claim 8 recite, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending lines 2 and 4 of claim 8 to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Line 4 of claim 9 recites, in part, “any of the wafter images” which appears to contain inconsistent claim terminology and/or a typographical error. The Examiner suggests amending the claim to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 3 of claim 10 recites, in part, “the wafers” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafers-- in order to maintain consistency with line 3 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 5 and line 7 of claim 11 recite, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending lines 5 and 7 of claim 11 to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 3 of claim 12 recites, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 11 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 6 - 7 and line 7 of claim 13 recite, in part, “each of the differential images” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending lines 6 - 7 and line 7 of claim 13 to --each of the differential images which are annular shaped-- in order to maintain consistency with line 4 of claim 13 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 1 of claim 14 recites, in part, “wherein width of” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --wherein a width of-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 3 of claim 14 recites, in part, “each of the wafers” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each of the plurality of wafers-- in order to maintain consistency with lines 3 - 4 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Lines 1 - 2 of claim 15 recite, in part, “each of the differential images” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --each of the differential images which are annular shaped-- in order to maintain consistency with line 4 of claim 13 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Line 2 and line 3 of claim 17 recite, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending lines 2 and 3 of claim 17 to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 11 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Lines 2 - 3 of claim 17 recite, in part, “for each of the pixels, the integration unit obtains maximum pixel value” which appears to contain inconsistent claim terminology and/or a grammatical error. The Examiner suggests amending the claim to --for each of the plurality of pixels, the integration unit obtains a maximum pixel value-- in order to maintain consistency with line 2 of claim 17 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 3 of claim 18 recites, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 11 and to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 4 of claim 19 recites, in part, “the wafer images” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of wafer images-- in order to maintain consistency with line 3 of claim 11 and to improve the clarity and precision of the claims. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an input unit configured to obtain”, “an integration unit configured to integrate”, “a comparison unit configured to compare”, “a binarization unit configured to binarize”, “a de-noising unit configured to de-noise”, “a detection unit configured to detect”, “a grayscale unit configured to convert”, “a clipping unit configured to clip”, “a conversion unit configured to perform”, “an expander configured to expand”, “an eroder configured to erode” and “an eccentricity judgment unit configured to compare” in claims 11 - 13 and 16 - 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the differential images" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that claim 1 only provides antecedent basis for a single differential image, see lines 5 - 6 of claim 1. Therefore, the Examiner suggests amending lines 5 - 6 of claim 1 to --obtain a plurality of differential images;--. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which wafer edge “the wafer edge” recited on line 3 is referencing since line 1 of claim 1, which recites, in part, “detecting any crack on wafer edges”, appears to indicate that wafers have a plurality of edges. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat line 3 of claim 3 as --clipping each of the differential images along the wafer edges,--. 
Claim 6 recites the limitation "the pattern of each of the differential images which are binarized;" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the differential images" in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that claim 11 only provides antecedent basis for a single differential image, see line 8 of claim 11. Therefore, the Examiner suggests amending line 8 of claim 11 to --obtain a plurality of differential images;--.
Claim 11 recites the limitation "the pattern of each of the differential images which are de-noised" in lines 13 - 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as invention because it is unclear as to which wafer edge “the wafer edge” recited on lines 3 - 4 is referencing since line 1 of claim 11, which recites, in part, “detecting any crack on wafer edges”, appears to indicate that wafers have a plurality of edges. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat lines 3 - 4 of claim 13 as --clip each of the differential images along the wafer edges,--.
Claim 16 recites the limitation "the pattern of each of the differential images which are binarized;" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, 7 - 10, 12, 14, 15 and 17 - 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, 10 - 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. U.S. Patent No. 5,859,698 in view of Markwort et al. U.S. Publication No. 2012/0268585 A1 in view of Tsuji et al. U.S. Publication No. 2003/0202178 A1.

-	With regards to claims 11 and 1, Chau et al. disclose an automatic detection device and method for detecting wafer defects, (Chau et al., Abstract, Figs. 2 - 5, Col. 1 Lines 6 - 10, Col. 2 Line 47 - Col. 3 Line 8, Col. 5 Line 51 - Col. 6 Line 32, Col. 7 Lines 1 - 20 and Lines 58 - 67) comprising: an input unit (Chau et al., Figs. 1, 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 4 Lines 12 - 36, Col. 6 Lines 20 - 42, Col. 7 Lines 1 - 20 and Lines 32 - 50) configured to obtain a plurality of wafer images of a plurality of wafers; (Chau et al., Abstract, Figs. 1, 2, 4 & 5, Col. 2 Line 36 - Col. 3 Line 8, Col. 4 Lines 12 - 44, Col. 6 Lines 1 - 42, Col. 7 Lines 1 - 20 and Lines 32 - 50) an integration unit (Chau et al., Figs. 1, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to integrate known-good wafer images to create a templet image; (Chau et al., Fig. 1, Col. 3 Line 47 - Col. 4 Line 30) a comparison unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to compare each of the wafer images with the templet image to obtain a differential image; (Chau et al., Abstract, Fig. 2, Col. 2 Lines 35 - 46, Col. 4 Line 42 - Col. 5 Line 4, Col. 6 Lines 1 - 19) a binarization unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to binarize each of the differential images; (Chau et al., Abstract, Fig. 2, Col. 2 Lines 36 - 45, Col. 5 Lines 3 - 18, Col. 6 Lines 1 - 19) a de-noising unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to de-noise each of the differential images which are binarized; (Chau et al., Fig. 2, Col. 2 Lines 36 - 46, Col. 5 Lines 3 - 31, Col. 6 Lines 1 - 19) and a detection unit (Chau et al., Figs. 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 6 Lines 20 - 36, Col. 7 Lines 14 - 20 and 32 - 50) configured to detect whether each of the differential images has a defect according to the pattern of each of the differential images which are de-noised. (Chau et al., Abstract, Fig. 2, Col. 2 Lines 36 - 66, Col. 5 Line 51 - Col. 6 Line 19) Chau et al. fail to disclose explicitly detecting any crack on wafer edges, integrating the wafer images to create the templet image; and detecting an edge crack. Pertaining to analogous art, Markwort et al. disclose an automatic detection device and method for detecting wafer defects, (Markwort et al., Abstract, Fig. 11, Pg. 1 ¶ 0002, Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0034 - 0037, Pg. 4 ¶ 0059 - 0060 and 0062 - 0063, Pg. 7 ¶ 0084 - 0086) comprising: an input unit configured to obtain a plurality of wafer images of a plurality of wafers; (Markwort et al., Fig. 11, Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0032 and 0036 - 0037, Pg. 4 ¶ 0059 - 0063, Pg. 7 ¶ 0082 - 0087) an integration unit configured to integrate the wafer images to create a templet image; (Markwort et al., Pg. 2 ¶ 0020 - 0021, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0059 - 0060 and 0063, Pg. 6 ¶ 0084 - 0086) a comparison unit configured to compare each of the wafer images with the templet image;  (Markwort et al., Fig. 11, Pg. 2 ¶ 0020, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0059 - 0060 and 0063, Pg. 7 ¶ 0085 - 0086) and a detection unit configured to detect defects. (Markwort et al., Fig. 11, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0059 - 0060 and 0062 - 0063, Pg. 7 ¶ 0084 - 0086) Markwort et al. fail to disclose explicitly detecting any crack on wafer edges, and detecting an edge crack. Pertaining to analogous art, Tsuji et al. disclose an automatic detection device and method for detecting any crack on wafer edges, (Tsuji et al., Abstract, Figs. 2, 4A - 6 & 9, Pg. 1 ¶ 0004 - 0006, 0010 and 0013 - 0015, Pg. 2 ¶ 0031 and 0038 - 0039, Pg. 3 ¶ 0047, Pg. 4  ¶ 0054 - 0055, Pg. 5 ¶ 0063 - 0067, Pg. 6 ¶ 0078, Pg. 7 ¶ 0101 - 0103) comprising: a comparison unit configured to compare each of the wafer images with the templet image; (Tsuji et al., Figs. 2 & 6, Pg. 5 ¶ 0063 - 0067, Pg. 6 ¶ 0077 - 0078 and 0083, Pg. 7 ¶ 0102 - 0103) and a detection unit configured to detect whether each of the images has an edge crack. (Tsuji et al., Abstract, Figs. 4A - 7 & 9, Pg. 1 ¶ 0004, 0010 and 0013 - 0015, Pg. 3 ¶ 0047, Pg. 4 ¶ 0054 - 0055, Pg. 5 ¶ 0064 - 0067, Pg. 6 ¶ 0078 and 0083, Pg. 7 ¶ 0102 - 0103) Chau et al. and Markwort et al. are combinable because they are both directed towards image processing and inspection systems that automatically detect wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau et al. with the teachings of Markwort et al. This modification would have been prompted in order to enhance the base device of Chau et al. with the well-known technique Markwort et al. applied to a comparable device. Integrating the plurality of wafer images that are to be inspected to create the templet image, as taught by Markwort et al., would enhance the base device of Chau et al. by eliminating the need for multiple known-good reference images to first be manually identified to create the templet image used to detect wafer defects thereby making the base device easier to use for end users since the templet image would be able to be generated automatically without any manually processing. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of wafer images that are to be inspected would be integrated to create the templet image so as to make the base device easier to use for end users since the templet image would be able to be generated automatically without any manually processing. In addition, Chau et al. in view of Markwort et al. and Tsuji et al. are combinable because they are all directed towards image processing and inspection systems that automatically detect wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Chau et al. in view of Markwort et al. with the teachings of Tsuji et al. This modification would have been prompted in order to enhance the combined base device of Chau et al. in view of Markwort et al. with the well-known and applicable technique Tsuji et al. applied to a comparable device. Detecting whether any of the plurality of wafers has an edge crack, as taught by Tsuji et al., would enhance the combined base device by allowing for additional and/or alternative wafer defects, such as edge cracks, to be detected during inspection so as to ensure that the wafers undergo a thorough and complete examination and that any unacceptable wafers are identified thereby improving the ability of the combined base device to reliably and effectively determine defective wafers. Furthermore, this modification would have been prompted by the teachings and suggestions of Chau et al. that their system can modified to inspect different patterns and/or different positions around the sample, wafer, see at least column 2 lines 59 - 66 of Chau et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the plurality of wafer images would undergo processing to detect whether any of the wafers has an edge crack in order to allow for additional and/or alternative wafer defects, such as edge cracks, to be detected during inspection and thereby improve the ability of the combined base device to reliably and effectively determine defective wafers. Therefore, it would have been obvious to combine Chau et al. with Markwort et al. and Tsuji et al. to obtain the invention as specified in claims 1 and 11.  

-	With regards to claims 12 and 2, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection device and method according to claims 11 and 1, respectively, further comprising: a grayscale unit (Chau et al., Figs. 1, 2, 4 & 5, Col. 2 Line 55 - Col. 3 Line 8, Col. 4 Lines 60 - 62, Col. 5 Lines 3 - 18, Col. 6 Lines 20 - 42, Col. 7 Lines 1 - 20 and Lines 32 - 50) configured to convert the wafer images into gray contents. (Chau et al., Col. 4 Lines 6 - 11, Col. 4 Line 48 - Col. 5 Line 18, Col. 7 Lines 1 - 20 [“gray scale values”]) 

-	With regards to claims 18 and 8, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection device and method according to claims 11 and 1, respectively, wherein the comparison unit obtains each of the differential images by deducting each of the wafer images from the templet image. (Chau et al., Abstract, Fig. 2, Col. 2 Lines 35 - 46, Col. 4 Line 42 - Col. 5 Line 4, Col. 6 Lines 1 - 19) 

-	With regards to claim 10, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection method according to claim 1, wherein the automatic detection method is performed before a manufacturing process of the wafers is completed. (Chau et al., Abstract, Col. 1 Lines 17 - 29, Col. 2 Lines 46 - 54, Col. 7 Lines 51 - 57) In addition, analogous art Tsuji et al. disclose wherein the automatic detection method is performed before a manufacturing process of the wafers is completed. (Tsuji et al., Pg. 1 ¶ 0006 and 0010, Pg. 4 ¶ 0055, Pg. 8 ¶ 0110) 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. U.S. Patent No. 5,859,698 in view of Markwort et al. U.S. Publication No. 2012/0268585 A1 in view of Tsuji et al. U.S. Publication No. 2003/0202178 A1 as applied to claims 1 and 11 above, and further in view of Hayashi U.S. Publication No. 2011/0280470 A1.

-	With regards to claims 16 and 6, Chau et al. in view of Markwort et al. in view of Tsuji et al. disclose the automatic detection device and method according to claims 11 and 1, respectively. Chau et al. fail to disclose explicitly wherein the de-noising unit comprises: an expander configured to expand the pattern of each of the differential images which are binarized; and an eroder configured to erode the pattern of each of the differential images which are expanded. Pertaining to analogous art, Hayashi discloses wherein the de-noising unit comprises: an expander (Hayashi, Figs. 2A & 7, Pg. 3 ¶ 0043 - 0044, Pg. 4 ¶ 0048 - 0050, Pg. 7 ¶ 0086 - 0087) configured to expand the pattern of each of the differential images which are binarized; (Hayashi, Fig. 7, Pg. 7 ¶ 0084 - 0087) and an eroder (Hayashi, Figs. 2A & 7, Pg. 3 ¶ 0043 - 0044, Pg. 4 ¶ 0048 - 0050, Pg. 7 ¶ 0086 - 0087) configured to erode the pattern of each of the differential images which are expanded. (Hayashi, Fig. 7, Pg. 7 ¶ 0084 - 0087) Chau et al. in view of Markwort et al. in view of Tsuji et al. and Hayashi are combinable because they are all directed towards image processing and inspection systems that automatically detect wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Chau et al. in view of Markwort et al. in view of Tsuji et al. with the teachings of Hayashi. This modification would have been prompted in order to enhance the combined base device of Chau et al. in view of Markwort et al. in view of Tsuji et al. with the well-known and applicable technique Hayashi applied to a comparable device. Expanding and then eroding each of the differential images, as taught by Hayashi, would enhance the combined base device by allowing for small groups of pixels that do not represent true defects to be eliminated while preserving the original size of groups of pixels that potentially represent true defects as best as possible, as taught and suggested by Hayashi at page 7 paragraphs 0085 - 0087, in order to ensure that the groups of pixels that potentially represent true defects can be analyzed correctly thereby improving the ability of the combined base device to accurately and reliably  detect and identify wafer defects. Furthermore, this modification would have been prompted by the teachings and suggestions of Chau et al. to utilize morphological transformations, operations and filtering elements to de-noise the differential images and filter out clusters of pixels having a small size that do not represent true defects, see at least the abstract, figure 2 and column 5 lines 19 - 31 of Chau et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that each of the differential images would be first expanded and then eroded so as to allow for small groups of pixels that do not represent true defects to be eliminated and the original size of groups of pixels that potentially represent true defects to be preserved as best as possible in order to improve the ability of the combined base device to accurately and reliably detect and identify wafer defects. Therefore, it would have been obvious to combine Chau et al. in view of Markwort et al. in view of Tsuji et al. with Hayashi to obtain the invention as specified in claims 6 and 16.  

Allowable Subject Matter
Claims 3 - 5, 7, 9, 13 - 15, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siahkali et al. U.S. Publication No. 2015/0036915 A1; which is directed towards a method for inspecting wafers wherein an image is respectively obtained for each of a plurality of wafers, a reference image is generated by averaging the obtained images and then each of the obtained images is respectively compared to the reference image in order to detect defects. 
Srocka et al. U.S. Publication No. 2012/0114220 A1; which is directed towards a method for inspecting wafers wherein defects on a wafer are detected by comparing an image of the wafer to a reference image. 
Wormington et al. U.S. Publication No. 2013/0039471 A1; which is directed towards an apparatus for detecting wafer-edge defects wherein a series of images along a wafer edge are captured and stitched together to form a composite image of the entire wafer edge that can be used to detect at the wafer edge. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667